internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-121492-02 date date legend taxpayer trustee broker stock state a state b date date x y amount amount dear this is in reply to a letter dated date submitted by your authorized representative requesting a ruling that certain identified short_sales with respect to stock will continue to fall within the exception to sec_1259 of the internal_revenue_code provided in sec_1001 of the taxpayer_relief_act_of_1997 public law facts taxpayer is a limited_partnership organized under the laws of state a to engage in investment activities taxpayer has sought to protect its assets by among other things diversifying its assets in order to help achieve diversification taxpayer executed short against the box transactions with respect to stock held by taxpayer during the period beginning on date and ending on date taxpayer executed x separate short_sales in respect of y shares of stock the short_sales these transactions were short against the box transactions because taxpayer also owned y shares of stock at the time it entered into the short_sales trustee a banking organization chartered under the laws of state b that engages in the trust business held the y shares owned by taxpayer in a custody account maintained on behalf of taxpayer taxpayer represents that before the close of the 30-day period beginning on date trustee as investment manager and on behalf of taxpayer clearly plr-121492-02 identified the y shares of stock and the short_sales in its books_and_records as offsetting positions trustee continues to hold the y shares of stock on behalf of taxpayer and taxpayer has not delivered shares to close the short_sales in order to effect the short_sales taxpayer established a securities trading account margin_account with broker so that taxpayer could execute purchases and sales of securities through broker and borrow cash on margin from the broker broker charges interest on any borrowings by taxpayer from the margin_account broker acting at the direction and on behalf of taxpayer entered into a series of securities_lending agreements with third parties the lenders for the total y shares of stock that were sold short cash collateral in an amount equal to the current fair_market_value of the borrowed shares had to be posted with the lenders on behalf of taxpayer broker posted the required cash collateral with the lenders broker received the lender’s rebate on the collateral posted and then credited taxpayer with the rebate less an amount retained by broker as a fee taxpayer was also required to post with broker the same number of shares as were sold short this was accomplished by having taxpayer transfer the shares to the custody account maintained on behalf of taxpayer by trustee after the shares were transferred from the securities lender to broker broker sold the shares in the capital markets and deposited the short_sale proceeds in the margin_account if at any time the lenders require more collateral broker must post the collateral on behalf of taxpayer if at the time the collateral is posted the amount of required collateral is more than the cash in the margin_account the difference is deemed a loan by the parties from broker to taxpayer as noted above broker charges interest on such loans broker proposes to change the interest rate on the margin_account borrowings as well as the fee broker retains from the lender’s rebate broker has proposed to fix the interest charged on margin borrowings at the federal funds rate less amount basis points and to pass along the lender’s rebate based on the federal funds rate less amount basis points law and analysis sec_1001 of the taxpayer_relief_act_of_1997 the effective date provision provides an exception to sec_1259 for sales of positions etc held before date if before date the taxpayer entered into any transaction which is a constructive_sale of any appreciated_financial_position and before the close of the day period beginning on date such transaction and position are clearly identified in the taxpayer’s records as offsetting the exception ceases to apply as of the date such transaction is closed or the taxpayer ceases to hold the position the legislative_history of sec_1259 explains that the effective date provision prevents any identified transaction or position from being taken into account in determining whether a plr-121492-02 constructive_sale after date has occurred s rep no 105th cong 1st sess h_r rep no 105th cong 1st sess sec_1_1233-1 of the income_tax regulations provides that a short_sale is not deemed to be consummated until delivery of property to close the short_sale taxpayer represents that it identified both the y shares of stock and the short_sales as offsetting positions as of the date indicated in the effective date provision at this time trustee still holds the y shares of stock on behalf of taxpayer and taxpayer has not delivered shares to close the short_sales because taxpayer has not closed the short_sales and trustee continues to hold the y shares of stock on behalf of taxpayer the short_sales and the y shares of stock still fall within the effective date provision of sec_1259 the changes to the interest rate charged on the margin_account and the fee retained by the broker will not cause either the y shares of stock or the short_sales to be taken into account in determining whether a constructive_sale has occurred under sec_1259 conclusion based on the facts submitted and representations made by taxpayer the short_sales will continue to fall within the exception to sec_1259 provided in sec_1001 of the taxpayer_relief_act_of_1997 except as specifically ruled upon no opinion is expressed as to the federal tax treatment of the above transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely yours patrick e white assistant to the chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
